                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION

 UNITED STATES OF AMERICA          )                  DOCKET NO. 3:17-cr-134-FDW-DSC
                                   )
       v.                          )
                                   )
 (6) BRADLEY BEAUCHAMP             )
 _________________________________ )

        THIS MATTER is before the Court on the Defendant Bradley Beauchamp’s Waiver of

Jury Trial, and the parties’ Joint Motion to Sever and for Bench Trial (“Motion”). (Doc. 2410.)

        The Court has reviewed the parties’ Motion and supplemental submissions (Docs. 2435,

2436), including representations of defense counsel in the Motion and supplemental submission

and the Declaration of Defendant Beauchamp, signed by Defendant Beauchamp under penalty of

perjury and attached to his brief in support of the Motion (Doc. 2435-1), and based on those filings,

hereby FINDS as follows:

        1.       That Defendant Beauchamp has been advised by his counsel, S. Frederick Winiker,

III, as to his rights to a jury trial and fully consulted with said counsel regarding this right and his

desire to waive that right;

        2.       That after consultation with his counsel, Defendant Beauchamp wishes to waive his

right to a jury trial and does so with a full understanding of the meaning and consequences of this

waiver; and

        3.       That Defendant Beauchamp’s waiver of his right to a jury trial is knowing,

voluntary, and intelligent. The Court therefore accepts Defendant Beauchamp’s waiver.

        The Court further FINDS that the United States, by its support of the Motion, also waives

its right to a jury trial.

        Having accepted Defendant Beauchamp’s waiver, and the waiver of the United States, and
for the reasons stated in the parties’ filings related to this matter,

        IT IS ORDERED that the parties’ Joint Motion to Sever and for Bench Trial is GRANTED.


        SO ORDERED.

                                     Signed: March 8, 2019
